Name: 93/248/EEC: Commission Decision of 5 April 1993 amending Decision 89/50/EEC authorizing methods for grading pig carcases in France (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  documentation;  animal product
 Date Published: 1993-05-11

 Avis juridique important|31993D024893/248/EEC: Commission Decision of 5 April 1993 amending Decision 89/50/EEC authorizing methods for grading pig carcases in France (Only the French text is authentic) Official Journal L 115 , 11/05/1993 P. 0022 - 0024COMMISSION DECISION of 5 April 1993 amending Decision 89/50/EEC authorizing methods for grading pig carcases in France (Only the French text is authentic)(93/248/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (1), as amended by Regulation (EEC) No 3577/90 (2), and in particular Article 5 (2) thereof, Whereas the Commission, by Decision 89/50/EEC (3), as amended by Decision 89/318/EEC (4), authorized methods for grading pig carcases in France; Whereas France has requested the Commission to authorize the use of a new method for grading pig carcases in its territory and has submitted the information required pursuant to Article 3 of Commission Regulation (EEC) No 2967/85 of 24 October 1985 laying down detailed rules for the application of the Community scale for grading pig carcases (5); whereas evaluation of the request has shown the conditions for authorizing the said method of grading to be fulfilled; Whereas France has requested the Commission to authorize the use of new formulae for calculating the lean meat content of carcases under existing grading methods; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS DECISION: Article 1 Decision 89/50/EEC is amended as follows: 1. the following indent is added to Article 1: '- the apparatus termed "Capteur Gras/Maigre-Sydel" ("CGM") and the assessment method related thereto, details of which are given in Part 6 of the Annex.'; 2. the Annex is amended as follows: (a) point 3 of Parts 1, 2, 3 and 4 is replaced by the following: '3. The lean meat content of the carcase shall be calculated according to the following formula: y = 55,698 0,710 x1 + 0,198 x2 where: y = the estimated percentage of lean meat in the carcase, x1 = the thickness of back fat (including rind) in millimetres, measured at 6 cm off the midline of the carcase between the third and fourth last ribs, x2 = the thickness of muscle in millimetres, measured at the same time and in the same place as x1. The formula shall be valid for carcases weighing between 50 and 150 kg.'; (b) point 2 of Part 5 is replaced by the following: '2. The lean meat content of the carcase shall be calculated according to the following formula: y = 44,864 0,552 G + 0,280 M where: y = the estimated percentage of lean meat in the carcase, G = the minimum back fat thickness (including rind), measured at the site of the Gluteus medius muscle, M = the minimum thickness of the lumber muscle, measured between the anterior extremity of the Gluteus medius muscle and the dorsal surface of the spinal canal. The formula shall be valid for carcases weighing between 50 and 120 kg.'; (c) the following Part 6 is added: 'PART 6 Capteur Gras/Maigre-Sydel 1. Grading of pig carcases shall be carried out by means of the apparatus termed "Capteur Gras/Maigre-Sydel". 2. The apparatus shall be equipped with a Sydel high-definition probe of 8 mm diameter containing an infra-red photodiode (Honeywell) and 2 photodetectors (Honeywell) and having an operating distance of between 0 and 95 mm. The results of the measurements are converted into estimated lean meat content by means of the CGM itself. 3. The lean meat content of the carcase shall be calculated according to the following formula: y = 55,698 0,710 x1 + 0,198 x2 where: y = the estimated percentage of lean meat in the carcase, x1 = the thickness of back fat (including rind) in millimetres, measured at 6 cm off the midline of the carcase between the third and fourth last ribs, x2 = the thickness of muscle in millimetres, measured at the same time and in the same place as x1. The formula shall be valid for carcases weighing between 50 and 120 kg.' Article 2 This Decision is addressed to the French Republic. Done at Brussels, 5 April 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 301, 20. 11. 1984, p. 1. (2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 20, 25. 1. 1989, p. 27. (4) OJ No L 133, 17. 5. 1989, p. 30. (5) OJ No L 285, 25. 10. 1985, p. 39.